Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pg 10, with respect to the rejection of claim 1 under 35 USC 102(a)(1) as being anticipated by Kuzin (SU 874173 A1) have been fully considered but they are not persuasive. The applicant argues Kuzin does not disclose “the first and second container do not contact the sidewalls of the rotatable body during free fall”. However, as stated in the examiner interview summary, the examiner only agreed that “Kuzin does not disclose containers that do not contact the inner surface of the rotatable body”. It was never agreed that Kuzin does not disclose containers do not contact sidewalls during free fall. As explained during the interview on 6/1/2021, Kuzin discloses the containers move within the rotating body in intricate parabola types of motion along a parabolic curve in addition to rotating. One of ordinary skill would understand that this parabolic movement is caused by the rotating body lifting the containers upward and then allowing them to free fall back within the rotating body 

    PNG
    media_image1.png
    221
    321
    media_image1.png
    Greyscale

Applicant’s arguments, see pgs 10-11, with respect to the rejection of claim 38 (features now moved to claim 1) under 35 USC 103 as being unpatentable over Kuzin in view of Fox (3,729, 834) have been fully considered but they are not persuasive. The applicant argues that “Fox and applicant’s invention are not in the same field of endeavor…Applicant’s disclosure is directed to preparing samples, such as biological samples in laboratory testing…Fox is directed to a simple laundry dryer”. However, Fox is in the same field of endeavor of both Kuzin and the applicant. Kuzin and applicant both disclose rotating bodies used to generate movement of the contents within. Fox is also a rotating body with the added benefit of internal vanes which enhances the movement of the contents within. Therefore, while Kuzin does not disclose 
 Applicant’s arguments, see pg 10, with respect to the rejection of claim 1 under 35 USC 102(a)(1) as being anticipated by Sherman (US 5,707,861) have been fully considered and are persuasive. The applicant agrees Sherman does not disclose a rotating body having sidewalls. Therefore the rejection has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-10, 13, 15, 16, 24, 26, 30, 34, 35, 37, 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a 
[Claim 1, Lines 9-10], [Claim 26, Line 10] and [Claim 30, Lines 9-10] each recite “containers do not contact the sidewalls of the rotatable body during free fall back within said holding container”. However, there is not support for this in the applicant’s disclosure. While it is understood that the containers are lifted and permitted to free fall, it’s not stated at what point the containers do and do not make contact with the side wall. In this rotating body, one of ordinary skill would interpret the possibility of multiple movements happening. One example would be a container is lifted to the top 12 o’clock position and then free falls to the 6 o’clock position which then makes contact with the sidewall. Another example would be a container is lifted to the 2 o’clock position and then free falls to the 4 o’clock position which then makes contact with the side wall. There are many possible movements that these containers can make which include free falling back within the rotating body and making contact with the side wall, but the disclosure does not define these movements. Further, Fig 3 shows several containers on the right side of the rotating body contacting the side wall. It’s not clear which containers are free falling or being lifted, but there are clearly containers contacting the side wall.
Claim 39, Lines 1-2 recite “the holding container rotates about a substantially vertical axis”. However, there is not support for this in the applicant’s disclosure. The specification does not say what axis this holding container rotates about. However, the drawings do show a stand (25) with a rotating body rotating about a horizontal axis in 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-10, 13, 15, 16, 24, 26, 30, 34, 35, 37, 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1, Lines 9-10], [Claim 26, Line 10] and [Claim 30, Lines 9-10] each recite “containers do not contact the sidewalls of the rotatable body during free fall back within said holding container”. However, it’s not clear where these containers free fall back to without contacting the sidewalls. At some point during the free fall, each container will contact the side wall. Does free fall start from the 12 o’clock position then free fall to the 6 o’clock position and at this point make contact with the side wall? As stated above in the 112(a) rejection, there are many possible movements these containers can make. The examiner is interpreting this free fall to begin at any point within the rotating body and lasting until right before the containers contact a portion of the sidewall that is below where the free fall began.
[Claim 10, Line 1] and [Claim 37, Lines 1-2] each recite “said movable body”. There is insufficient antecedent basis for this limitation in the claim. It appears the applicant is instead referring to said rotatable body as recited in claim 1. For examination purposes, the examiner will interpret this limitation as “said rotatable body”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 24, 26, 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzin (SU 874173 A1) in view of Fox (3,729, 834).
(Note, there is an error in Fig 1 of Kuzin. Element 9 should reference the larger grinding media, while element 10 should reverence the smaller rock material to be grinded as seen in Fig 2).
Regarding Claim 1, Kuzin discloses a method for grinding two or more batches of material (10) (Pg 7, Lines 4-6), comprising placing a first batch (10) into a first container (8) and placing a second batch (10) into a second container (8) (Pg 6, Lines 2-3); adding a grinding media (9) in each of said first and second containers (Pg 6, Lines 2-3); placing said first and second containers (8) into a holding container comprising a rotatable body having sidewalls (3) (Fig 1); rotating said rotatable body (3) to induce rotation of said first and second containers; and elevating said first and second containers (8) within said holding container (3) such that the first and second containers (8) do not contact the sidewalls of the rotatable body during free fall back within said holding container (3) to subject said first and second containers (8) to a gravitational force so that said grinding media (9) grind said first and second batches (10) inside their respective first and second containers (Pg 7, Lines 6-9 describes a parabolic motion which the examiner is interpreting to be ‘U-shaped’. This motion describes an up and down movement seen in the figure below, meaning a lift and free fall of the containers which subjects the containers to a gravitational force. Further, the examiner is interpreting this free fall to 

    PNG
    media_image1.png
    221
    321
    media_image1.png
    Greyscale

Kuzin does not disclose elevating the containers with internal blades or vanes that are included inside the rotatable body. 
However, in the same field of endeavor, Fox teaches a similar rotating body (11) comprising internal vanes (34) for the purpose of elevating the contents of the drum resulting in a longer path of movement (Col 2, Line 67 – Col 3, Line 4).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use Fox’s known technique of internal vanes within a rotating body in order to improve Kuzin’s rotatable body by giving the containers within the rotatable body a longer path of movement which would allow for improved grinding (Fox: Col 2, Line 67 – Col 3, Line 4) (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding Claim 24
Regarding Claim 26, Kuzin discloses a method for preparing two or more samples (10) for laboratory testing (Pg 7, Lines 12-13), comprising placing a first sample (10) into a first container (8) and placing a second sample (10) into a second container (8); adding a grinding media (9) in each of said first and second containers (10) (Pg 6, Lines 2-3); placing said first and second containers into a rotatable body having sidewalls (3) (Fig 1); and rotating said rotatable body (3) to elevate said first and second containers (8) within said rotatable body (3) (Pg 6, Line 14 – Pg 7, Line 3) such that said first and second containers (8) do not contact the sidewalls of the rotatable body during free fall back within said rotatable body (3) to subject said first and second containers (8) to a gravitational force so that said grinding media (9) grind said first and second samples (10) inside their respective first and second containers (Pg 7, Lines 6-9 describes a parabolic motion which the examiner is interpreting to be ‘U-shaped’. This motion describes an up and down movement seen in the figure below, meaning a lift and free fall of the containers which subjects the containers to a gravitational force. Further, the examiner is interpreting this free fall to begin at any point within the rotating body and lasting until the containers contact a portion of the sidewall that is below where the free fall began).

    PNG
    media_image1.png
    221
    321
    media_image1.png
    Greyscale

Kuzin does not disclose elevating the containers with internal blades or vanes that are included inside the rotatable body. 
However, in the same field of endeavor, Fox teaches a similar rotating body (11) comprising internal vanes (34) for the purpose of elevating the contents of the drum resulting in a longer path of movement (Col 2, Line 67 – Col 3, Line 4).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use Fox’s known technique of internal vanes within a rotating body in order to improve Kuzin’s rotatable body by giving the containers within the rotatable body a longer path of movement which would allow for improved grinding (Fox: Col 2, Line 67 – Col 3, Line 4) (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding Claim 30, Kuzin discloses a system for preparing two or more batches of material (10), comprising two or more containers (8) for receiving said batches and a grinding media (9), a holding container (3) for receiving said containers (8) (Fig 1), said holding container comprising a rotatable body (3) having sidewalls, and a drive mechanism (7) operable to rotate said rotatable body to impart motion to said 

    PNG
    media_image1.png
    221
    321
    media_image1.png
    Greyscale

Kuzin does not disclose elevating the containers with internal blades or vanes that are included inside the rotatable body. 
However, in the same field of endeavor, Fox teaches a similar rotating body (11) comprising internal vanes (34) for the purpose of elevating the contents of the drum resulting in a longer path of movement (Col 2, Line 67 – Col 3, Line 4).

Regarding Claim 39, Kuzin further discloses wherein the rotatable body of the holding container (3) rotates about a substantially horizontal axis (Fig 1 shows this orientation).
Claims 6-9 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzin and Fox as applied to claims 1 and 30 above, and further in view of Sahoo et al (hereinafter “Sahoo”) (Improvement of grinding characteristics of Indian coal by microwave pre-treatment).
Regarding Claim 6, Kuzin does not disclose drying said first and second batches (rock mass 10) prior to moving said first and second containers.
However, in the same field of endeavor, Sahoo teaches microwave (1) pretreatment of coal that is used to dry the coal (6) before being placed into a ball mill (Fig 1) (Section 3.1.1, Lines 17-18 explain the microwave pretreatment lowers the moisture content of the coal and therefore dries the coal) for the purpose of grinding the coal much more rapidly (Fig 1) (Abstract, Lines 8-10).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use Sahoo’s known technique of using a microwave pretreatment process to dry rock mass to be grinded, in order to 
Regarding Claim 7, Kuzin further discloses the first and second batches (rock mass 10) are placed into said first and second containers (8) but does not disclose drying the batches after they are placed in the containers. 
However, in the same field of endeavor, Sahoo teaches coal (6) is placed in a container before being given a microwave pretreatment, which dries the coal, in preparation for a grinding action (Section 3.1.1, Lines 17-18 explain the microwave pretreatment lowers the moisture content of the coal and therefore dries the coal).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to take the containers of Kuzin, which contain the batches, and place them in the microwave to be dried, as taught by Sahoo, in order to keep the containers and batches together before the grinding action occurs.
Regarding Claim 8, Kuzin further discloses said first and second containers (8) are sealed by lids (11) (Pg 5, Lines 6-8) before the grinding action occurs, but does not disclose drying after the containers are sealed.  
However, in the same filed of endeavor, Sahoo teaches coal (6) is placed in a container before being given a microwave pretreatment, which dries the coal, in preparation for a grinding action (Fig 1) (Section 3.1.1, Lines 17-18 explain the microwave pretreatment lowers the moisture content of the coal and therefore dries the coal).

Regarding Claim 9, The combination of Kuzin and Sahoo further teaches wherein said drying of said first and second batches (Kuzin: 10) occurs at a temperature of around 40°C to 100°C (Sahoo: Section 2.2, Lines 19-21).
Regarding Claim 35, Kuzin does not disclose a heating device for heating said containers (containing rock mass 10) prior to placement in said holding container.
However, in the same field of endeavor, Sahoo teaches a pretreatment using a microwave (1) to heat coal (6) (Section 2.2, Lines 15-21) within a container and lower its moisture content (Section 3.1.1, Lines 17-18) before being placed into a ball mill (Fig 1) for the purpose of allowing the coal to grind much more rapidly within the ball mill (Fig 1) (Abstract, Lines 8-10).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use the known technique of using a microwave to heat the containers with the rock mass to be grinded, as taught by Sahoo in order to improve the rock mass’ grindability of Kuzin, and grind the rock mass more rapidly (Sahoo: Abstract, Lines 8-10) (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claims 10, 34 and 37 rejected under 35 U.S.C. 103 as being unpatentable over Kuzin and Fox as applied to claims 1 and 30 above, and further in view of Hsu (US 8,596,566 B2).
Regarding Claims 10 and 37, Kuzin discloses placing the batches of material (10) (rock material) and grinding media (9) within the first and second containers (8) (Pg 6, Lines 2-3) and then placing the first and second containers (8) within the rotatable body (3) to grind the batches (rock material). Kuzin is silent with regards to the temperature this process takes place.
However, Hsu teaches of a similar operation of placing batches of material (biological samples) and grinding media (41) within first and second containers (4) and then placing the first and second containers (4) within a rotatable body (2) to grind the batches of material (biological samples) (Col 3, Lines 22-32), wherein this operation takes place within a low temperature environment of 4°C (Col 5, Lines 8-11).
Therefore, given that the devices of Kuzin and Hsu both use a rotatable body containing first and second containers which each have batches of material and a grinding media, it would have been obvious to one of ordinary skill in the art to try using Kuzin’s device on a different material, such as biological samples, in a low temperature environment of 4°, as taught by Hsu, in order to grind the batches of material (biological samples) (Hsu: Col 3, Lines 22-32 and Col 5, Lines 8-11) (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). (Note, ¶14 of the applicant’s specification states the material to grind could be organic material such as biomass, plant material, animal material, tissue, microbiological material, genetic material, food or also inorganic material such as a mineral ore, rock metal, plastic, glass or ceramic. Therefore, because the applicant’s specification gives no criticality as to what the material to grind is and that it could be organic or inorganic, it would be obvious to one of ordinary skill in the 
Regarding Claim 34, Kuzin discloses placing the batches of material (10) (rock material) and grinding media (9) within the first and second containers (8) (Pg 6, Lines 2-3) and then placing the first and second containers (8) within the rotatable body (3) to grind the batches (rock material). Kuzin is does not disclose this process takes place within a chamber having a low temperature environment.
However, Hsu teaches of a similar operation of placing batches of material (biological samples) and grinding media (41) within first and second containers (4) and then placing the first and second containers (4) within a rotatable body (2) to grind the batches of material (biological samples) (Col 3, Lines 22-32), wherein this operation takes place within a chamber (1) having a low temperature environment of 4°C (Col 5, Lines 8-11).
Therefore, given that the devices of Kuzin and Hsu both use a rotatable body containing first and second containers which each have batches of material and a grinding media, it would have been obvious to one of ordinary skill in the art to try using Kuzin’s device on a different material, such as biological samples, in a chamber having a low temperature environment of 4°, as taught by Hsu, in order to grind the batches of material (biological samples) (Hsu: Col 3, Lines 22-32 and Col 5, Lines 8-11) (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). (Note, ¶14 of the applicant’s specification states the material to grind could be organic material such as biomass, plant material, animal material, tissue, microbiological material, genetic .   
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kuzin and Fox as applied to claim 1 above, and further in view of Jenness (US 4,116,391).
Regarding Claim 13, Kuzin is silent with regards to the composition of the grinding media (9) and any steps taken after the grinding process is complete.
However, in the same field of endeavor, Jenness teaches the use of grinding media composed of steel within a mill and the removal of the steel grinding media using a magnet for the purpose of collecting the steel grinding media after the grinding process (Col 1, Lines 19-26).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the grinding method of Kuzin to use a grinding media composed of steel and at the end of the grinding process, use a magnetic force to collect the steel grinding media, as taught by Jenness, in order to allow for the collection of the grinding media (Jenness: Col 1, Lines 19-26) while retaining the batches within their respective containers.
Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Kuzin and Fox as applied to claim 1 above, and further in view of Kemppainen et al (hereinafter “Kemppainen”) (US 8,020,790 B2).
Regarding Claim 15, Kuzin further discloses said grinding media (9) comprises a single type of grinding media used to grind the first and second batches (Pg 6, Lines 2-3).
Kuzin does not disclose said grinding media comprises at least two different types of grinding media to enhance grinding of said first and second batches.
However, in the same field of endeavor, Kemppainen teaches a method of grinding batches of material (Col 2, Lines 24-25) with the use of at least two different types of grinding media (Fig 3) for the purpose of providing optimal sheering at the start as well as the later stages of grinding (Col 8, Lines 11-15).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use the known technique of using different types of grinding media, as taught by Kemppainen, instead of the single type of Kuzin, in order to improve the grinding process by providing optimal sheering at the start as well as the later stages of grinding (Kemppainen: Col 8, Lines 11-15) (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kuzin and Fox as applied to claim 1 above, and further in view of Baer et al (hereinafter “Baer”) (US 9,246,984 B2).
Regarding Claim 16, While Kuzin discloses grinding of first and second batches (Pg 7, Lines 4-6), Kuzin remains silent to steps after the grinding process.
However, in the same field of endeavor, Baer teaches a method of grinding batches of material (Col 1, Lines 15-18) within multiple containers (6) and then retaining 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the grinding method of Kuzin and at the end of the grinding process, retain first and second batches of material within their respective containers for storage, as taught by Baer, in order to save for later use or testing (Baer: Col 5, Lines 27-31).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725